297 S.W.3d 139 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Darris M. HODGE, Defendant/Appellant.
No. ED 90973.
Missouri Court of Appeals, Eastern District, Division Two.
November 10, 2009.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for Plaintiff/Respondent.
Alexandra Johnson, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J, and PATRICIA COHEN, J.

ORDER
PER CURIAM.
Darris M. Hodge appeals from the judgment of the trial court entered upon a jury verdict convicting him of second-degree trafficking in violation of Section 195.223[1] and possession of less than 35 grams of marijuana in violation of Section 195.202. We have reviewed the briefs of the parties and the record on appeal and find no error, plain or otherwise. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.